Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20          PageID.2660     Page 1 of 28




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

  HEATHER E. CORTES,                                 Case No. 18-13347

         Plaintiff,                                  Stephanie Dawkins Davis
  v.                                                 United States District Judge

  COMMISSIONER OF SOCIAL
  SECURITY,

       Defendant.
  ____________________________/

                       OPINION AND ORDER
       CROSS-MOTIONS FOR SUMMARY JUDGMENT (ECF Nos. 19, 23)

 I.     PROCEDURAL HISTORY

        A.     Proceedings in this Court

        On October 25, 2018, plaintiff Heather E. Cortes filed the instant suit

 seeking judicial review of the Commissioner’s unfavorable decision disallowing

 benefits. (ECF No. 1). This matter is before the Court on cross-motions for

 summary judgment. (ECF Nos. 19, 23). Cortes also filed a reply in support of her

 motion for summary judgment. (ECF No. 26).

        B.     Administrative Proceedings

        Cortes filed applications for a period of disability, disability insurance

 benefits, and supplemental security income on June 21, 2012, alleging disability




                                            1
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20              PageID.2661     Page 2 of 28




 beginning June 1, 2011. (Tr. 21). 1 The Commissioner denied Cortes’s claim at the

 initial level on September 5, 2012. (Tr. 84-99). Cortes requested a hearing, and on

 April 16, 2014, she appeared with counsel before Administrative Law Judge

 (“ALJ”) Earl Ashford, who considered the case de novo. (Tr. 39-68). In a decision

 dated April 25, 2014, the ALJ found that Cortes was not disabled. (Tr. 21-34).

 The ALJ’s decision became the final decision of the Commissioner on September

 17, 2015, when the Appeals Council denied Cortes’s request for review. (Tr. 2-7);

 Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 543-44 (6th Cir. 2004).

        Cortes then commenced an action seeking judicial review of the

 Commissioner’s decision on November 19, 2015. (Tr. 645-48). On February 22,

 2017, the undersigned issued a Report and Recommendation recommending that

 the Commissioner’s decision be reversed and that Cortes’s case be remanded to the

 Social Security Administration to obtain the opinion of a qualified medical advisor

 on the issue of medical equivalence as to Cortes’s mental impairments and for

 proper evaluation of the treating physicians’ opinions. (Tr. 649-89.) District Judge

 George Caram Steeh accepted this Report and Recommendation, reversed the

 Commissioner’s decision, and remanded the matter for further proceedings

 consistent with the Report and Recommendation. (Tr. 690-92). The Appeals



        1
         The Administrative Record appears on the docket at entry number 14. All references to
 the same are identified as “Tr.”

                                               2
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20                 PageID.2662       Page 3 of 28




 Council subsequently vacated the ALJ’s April 25, 2014 decision and remanded the

 matter back to the ALJ for further proceedings consistent with the court’s order. 2

 (Tr. 693-97).

        On remand, Cortes appeared with counsel and testified at another hearing

 before ALJ Ashford on March 20, 2018. (Tr. 576-617). Medical expert Jeffrey N.

 Andert, Ph.D., Cortes’s treating physician, Jessica Sharon, D.O., and a vocational

 expert also testified at the hearing. The ALJ issued a partially favorable decision

 on June 28, 2018, concluding that Cortes was not disabled prior to September 23,

 2015, but became disabled on that date and continued to be disabled through the

 date of the decision. (Tr. 514-47). Cortes now appeals the ALJ’s determination

 that she was not disabled from the alleged onset date of June 1, 2011 through

 September 22, 2015. (ECF No. 19, PageID.2564).

 II.    FACTUAL BACKGROUND

        Cortes, born in 1978, was 33 years old on the alleged disability onset date.

 (Tr. 43). She lived in Carleton, Michigan with her husband. (Tr. 43). Cortes

 attended about two years of college and has past relevant work as a customer


        2
          It appears that the ALJ overlooked the portion of the court’s remand order for proper
 evaluation of the treating physicians’ opinions. Notably, at the outset of his recent decision, the
 ALJ states, “Pursuant to the District Court remand order, the Appeals Council has directed the
 undersigned to obtain the opinion(s) of a medical advisor on the issue of equivalence as to the
 claimant’s mental impairments.” (Tr. 518). The ALJ does not acknowledge the order for proper
 evaluation of the treating physicians’ opinions, and as further discussed below, his assessment of
 Cortes’s treating physicians’ opinions in the recent decision for the period prior to September 23,
 2015, are nearly identical to the assessments that he made in the prior decision.

                                                  3
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20        PageID.2663     Page 4 of 28




 service representative, front desk clerk, and data entry/routing clerk. (Tr. 44-47,

 535). Cortes alleges that she stopped working and is disabled because of bipolar

 disorder, panic disorder, back pain, pancreatitis, and chronic obstructive pulmonary

 disease (“COPD”). (Tr. 1012-13).

       The ALJ applied the five-step disability analysis and found at step one that

 Cortes had not engaged in substantial gainful activity since the alleged onset date

 of June 1, 2011. (Tr. 520). At step two, the ALJ found that Cortes had the

 following severe impairments: degenerative disc disease with low back pain and

 lumbar neuralgia; dextroscoliosis; obesity; depressive disorder; anxiety disorder;

 COPD, variously diagnosed as emphysema, asthma, chronic bronchitis, and

 recurrent pneumonia; pulmonary fibrosis, status-post acute respiratory distress

 syndrome; chronic pancreatitis with pseudocyst; diabetes mellitus with

 polyneuropathy; anemia; anorexia/malnutrition; and chronic reflex esophagitis.

 (Tr. 520-21). However, at step three, the ALJ determined that Cortes’s

 impairments did not singly or in combination meet or medically equal one of the

 listings in the regulations. (Tr. 521-24).

       Thereafter, the ALJ assessed Cortes’s residual functional capacity (“RFC”)

 prior to September 23, 2015 as follows:

              After careful consideration of the entire record, the
              undersigned finds that . . . the claimant had the residual
              functional capacity to perform light work as defined in 20
              CFR 404.1567(b) and 416.967(b) except: She must be

                                              4
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20        PageID.2664     Page 5 of 28




              allowed to sit or stand, alternating position no more
              frequently than every 30 minutes. She has postural
              limitations of no climbing of ladders, ropes, or scaffolds;
              occasional climbing of ramps and stairs; and occasional
              balancing, stooping, kneeling, crouching and crawling.
              She can frequently use the bilateral lower extremities for
              operation of foot controls. She has a manipulative
              limitation of frequent use of the bilateral upper
              extremities for reaching, handling, and fingering. She
              also has environmental limitations to avoid concentrated
              exposure to hazards, such as moving machinery,
              unprotected heights, extreme cold, extreme heat,
              humidity, wetness, commercial driving, vibrations, and
              irritants such as fumes, odors, dust, gases. She is limited
              to work that involves simple, routine, and repetitive tasks
              in a work environment free from fast paced production
              requirements, such as moving assembly lines and
              conveyor belts, and involving only work related
              decisions, with few if any workplace changes. Finally,
              she is limited to no interaction with the general public,
              and only occasional interaction with coworkers and
              supervisors.

 (Tr. 524-30). The ALJ then assessed that Cortes had an RFC for a limited range of

 sedentary work beginning on September 23, 2015. (Tr. 530-34). At step four, the

 ALJ found that Cortes was unable to perform any past relevant work. (Tr. 534-35).

 At step five, the ALJ denied Cortes benefits prior to September 23, 2015, because

 he found that there were jobs that exist in significant numbers in the national

 economy that Cortes could have performed. (Tr. 535-36). He further found that

 Cortes became disabled on September 23, 2015 because there were no longer jobs

 existing in significant numbers in the national economy that she could perform.

 (Tr. 536).

                                           5
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20         PageID.2665     Page 6 of 28




 III.   DISCUSSION

        A.    Standard of Review

        In enacting the social security system, Congress created a two-tiered system

 in which the administrative agency handles claims, and the judiciary merely

 reviews the agency determination for exceeding statutory authority or for being

 arbitrary and capricious. Sullivan v. Zebley, 493 U.S. 521 (1990). The

 administrative process itself is multifaceted in that a state agency makes an initial

 determination that can be appealed first to the agency itself, then to an ALJ, and

 finally to the Appeals Council. Bowen v. Yuckert, 482 U.S. 137 (1987). If relief is

 not found during this administrative review process, the claimant may file an

 action in federal district court. Mullen v. Bowen, 800 F.2d 535, 537 (6th Cir.

 1986).

        This Court has original jurisdiction to review the Commissioner’s final

 administrative decision pursuant to 42 U.S.C. § 405(g). Judicial review under this

 statute is limited in that the court “must affirm the Commissioner’s conclusions

 absent a determination that the Commissioner has failed to apply the correct legal

 standards or has made findings of fact unsupported by substantial evidence in the

 record.” Longworth v. Comm’r of Soc. Sec., 402 F.3d 591, 595 (6th Cir. 2005);

 Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997). In deciding

 whether substantial evidence supports the ALJ’s decision, “we do not try the case


                                            6
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20        PageID.2666       Page 7 of 28




 de novo, resolve conflicts in evidence, or decide questions of credibility.” Bass v.

 McMahon, 499 F.3d 506, 509 (6th Cir. 2007); Garner v. Heckler, 745 F.2d 383,

 387 (6th Cir. 1984). “It is of course for the ALJ, and not the reviewing court, to

 evaluate the credibility of witnesses, including that of the claimant.” Rogers v.

 Comm’r of Soc. Sec., 486 F.3d 234, 247 (6th Cir. 2007); Jones v. Comm’r of Soc.

 Sec., 336 F.3d 469, 476 (6th Cir. 2003) (An “ALJ is not required to accept a

 claimant’s subjective complaints and may ... consider the credibility of a claimant

 when making a determination of disability.”); Walters, 127 F.3d at 531

 (“Discounting credibility to a certain degree is appropriate where an ALJ finds

 contradictions among medical reports, claimant’s testimony, and other evidence.”).

 “However, the ALJ is not free to make credibility determinations based solely

 upon an ‘intangible or intuitive notion about an individual’s credibility.’” Rogers,

 486 F.3d at 247 (quoting Soc. Sec. Rul. 96-7p, 1996 WL 374186, at *4).

       If supported by substantial evidence, the Commissioner’s findings of fact are

 conclusive. 42 U.S.C. § 405(g). Therefore, this Court may not reverse the

 Commissioner’s decision merely because it disagrees or because “there exists in

 the record substantial evidence to support a different conclusion.” McClanahan v.

 Comm’r of Soc. Sec., 474 F.3d 830, 833 (6th Cir. 2006); Mullen, 800 F.2d at 545.

 Substantial evidence is “more than a scintilla of evidence but less than a

 preponderance; it is such relevant evidence as a reasonable mind might accept as


                                           7
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20        PageID.2667      Page 8 of 28




 adequate to support a conclusion.” Rogers, 486 F.3d at 241; Jones, 336 F.3d at

 475. “The substantial evidence standard presupposes that there is a ‘zone of

 choice’ within which the [Commissioner] may proceed without interference from

 the courts.” Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994) (internal

 quotation marks omitted) (quoting Mullen, 800 F.2d at 545).

       The scope of this Court’s review is limited to an examination of the record

 only. Bass, 499 F.3d at 512-13; Foster v. Halter, 279 F.3d 348, 357 (6th Cir.

 2001). When reviewing the Commissioner’s factual findings for substantial

 evidence, a reviewing court must consider the evidence in the record as a whole,

 including that evidence which might subtract from its weight. Wyatt v. Sec’y of

 Health & Human Servs., 974 F.2d 680, 683 (6th Cir. 1992). “Both the court of

 appeals and the district court may look to any evidence in the record, regardless of

 whether it has been cited by the Appeals Council.” Heston v. Comm’r of Soc. Sec.,

 245 F.3d 528, 535 (6th Cir. 2001). There is no requirement, however, that either

 the ALJ or the reviewing court discuss every piece of evidence in the

 administrative record. Kornecky v. Comm’r of Soc. Sec., 167 F. App’x 496, 508

 (6th Cir. 2006) (“[a]n ALJ can consider all the evidence without directly

 addressing in his written decision every piece of evidence submitted by a party.”)

 (internal citation marks omitted); see also Van Der Maas v. Comm’r of Soc. Sec.,

 198 F. App’x 521, 526 (6th Cir. 2006).


                                           8
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20         PageID.2668     Page 9 of 28




       B.     Governing Law

       The “[c]laimant bears the burden of proving his entitlement to benefits.”

 Boyes v. Sec’y of Health & Human Servs., 46 F.3d 510, 512 (6th Cir. 1994);

 accord, Bartyzel v. Comm’r of Soc. Sec., 74 F. App’x 515, 524 (6th Cir. 2003).

 There are several benefits programs under the Act, including the Disability

 Insurance Benefits Program (“DIB”) of Title II (42 U.S.C. §§ 401 et seq.) and the

 Supplemental Security Income Program (“SSI”) of Title XVI (42 U.S.C. §§ 1381

 et seq.). Title II benefits are available to qualifying wage earners who become

 disabled prior to the expiration of their insured status; Title XVI benefits are

 available to poverty stricken adults and children who become disabled. F. Bloch,

 Federal Disability Law and Practice § 1.1 (1984). While the two programs have

 different eligibility requirements, “DIB and SSI are available only for those who

 have a ‘disability.’” Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007).

 “Disability” means:

              inability to engage in any substantial gainful activity by
              reason of any medically determinable physical or mental
              impairment which can be expected to result in death or
              which has lasted or can be expected to last for a
              continuous period of not less than 12 months.

 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); see also 20 C.F.R. § 416.905(a).

       The Commissioner’s regulations provide that disability is to be determined

 through the application of a five-step sequential analysis set forth at 20 C.F.R.


                                            9
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20         PageID.2669     Page 10 of 28




 §§ 404.1520, 416.920. Essentially, the ALJ must determine whether: (1) the

 claimant is engaged in significant gainful activity; (2) the claimant has any severe

 impairment(s); (3) the claimant’s impairments alone or in combination meet or

 equal a Listing; (4) the claimant is able to perform past relevant work; and (5) if

 unable to perform past relevant work, whether there is work in the national

 economy that the claimant can perform. Id. “If the Commissioner makes a

 dispositive finding at any point in the five-step process, the review terminates.”

 Colvin, 475 F.3d at 730.

       “Through step four, the claimant bears the burden of proving the existence

 and severity of limitations caused by her impairments and the fact that she is

 precluded from performing her past relevant work.” Jones, 336 F.3d at 474, cited

 with approval in Cruse v. Comm’r of Soc. Sec., 502 F.3d 532, 540 (6th Cir. 2007).

 If the analysis reaches the fifth step without a finding that the claimant is not

 disabled, the burden transfers to the Commissioner. Combs v. Comm’r of Soc.

 Sec., 459 F.3d 640, 643 (6th Cir. 2006). At the fifth step, the Commissioner is

 required to show that “other jobs in significant numbers exist in the national

 economy that [the claimant] could perform given [his] RFC and considering

 relevant vocational factors.” Rogers, 486 F.3d at 241; 20 C.F.R.

 §§ 404.1520(a)(4)(v) and (g), 416.920(a)(4)(v) and (g).




                                            10
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20       PageID.2670    Page 11 of 28




       If the Commissioner’s decision is supported by substantial evidence, the

 decision must be affirmed even if the court would have decided the matter

 differently and even where substantial evidence supports the opposite conclusion.

 McClanahan, 474 F.3d at 833; Mullen, 800 F.2d at 545. In other words, where

 substantial evidence supports the ALJ’s decision, it must be upheld.

       C.     Analysis and Conclusions

       Cortes appeals the ALJ’s determination that she was not disabled from June

 1, 2011 through September 22, 2015. (ECF No. 19, PageID.2564). She contends

 that (1) the ALJ’s analysis of the opinion evidence is not supported by substantial

 evidence; (2) the ALJ’s subjective symptom analysis is flawed; (3) the ALJ’s RFC

 assessment is not supported by substantial evidence; and (4) the ALJ erred at step

 five of the sequential evaluation process. (ECF No. 19, PageID.2562, 2571-2586.)

              1.    Opinion Evidence

       Cortes challenges the ALJ’s assessment of her treating physicians’ opinions,

 namely, that the ALJ erroneously discounted their opinions without good reason

 while giving greater deference to the opinions of the state-agency non-examining

 physician and the consultative examining physician. (ECF No. 19, PageID.2571-

 2581). The Court agrees for the reasons discussed below.

       The opinion of a treating physician should be given controlling weight if it

 is: (1) “well-supported by medically acceptable clinical and laboratory diagnostic


                                          11
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20        PageID.2671      Page 12 of 28




 techniques;” and (2) “not inconsistent with the other substantial evidence in [the]

 case record.” Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004);

 20 C.F.R. § 404.1527(c)(2). Once an ALJ has determined that a treating source

 opinion is not entitled to controlling weight, the ALJ must give good reasons for

 the weight accorded to the opinion. The reasons provided must be “supported by

 the evidence in the case record, and must be sufficiently specific to make clear to

 any subsequent reviewers the weight the adjudicator gave to the treating source’s

 medical opinion and the reasons for that weight.” Gayheart v. Comm’r of Soc.

 Sec., 710 F.3d 365, 376 (6th Cir. 2013). The ALJ is to discuss certain factors,

 which include (1) the length of the treatment relationship and frequency of

 examination, (2) the nature and extent of the treatment relationship, (3)

 supportability of the opinion, (4) consistency of the opinion with the record as a

 whole, and (5) the specialization of the treating source. Id.; see also Wilson, 378

 F.3d at 544; 20 C.F.R. § 404.1527(c). Failure to analyze a treating source opinion

 under the two-prong controlling weight test amounts to the failure to provide good

 reasons for giving that opinion less than controlling weight. Gayheart at 376-77.

       The ALJ summarized and assessed the November 21, 2013 opinion of Dr.

 Navin Jain, M.D., Cortes’s treating pulmonologist as follows:

              As for the opinion evidence, Dr. Navin Jain, M.D., a
              pulmonologist at Monroe Pulmonary, opined on
              November 21, 2013, that the claimant has pulmonary
              fibrosis limiting her to sitting up to two hours in a day

                                           12
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20        PageID.2672      Page 13 of 28




              and standing up to five minutes. He indicated that the
              claimant could walk less than one city block. He
              indicated that the claimant could not lift any weight and
              would need an unscheduled break of 30 minutes every
              hour. He also stated she would likely miss more than four
              days a month (Ex. 8F). The opinion of Dr. Jain is given
              little weight. While the medical evidence of record does
              support some respiratory problems since the claimant’s
              bout of pneumonia in April 2013, these limitations are far
              in excess of what is supported by the evidence of record.
              The claimant admitted to Dr. Jain that she continued to
              smoke at an appointment on February 18, 2014. She has
              not required any additional emergency room visits or
              hospitalizations for respiratory problems since her release
              from the hospital in April 2013. Allowing the option to
              sit or stand while performing work and environmental
              limitations to avoid concentrated exposure to respiratory
              irritants such as fumes, odors, dust, and gases, extreme
              cold, extreme heat, humidity, and wetness should account
              for the claimant’s lingering pulmonary problems despite
              her continuing to smoke.

 (Tr. 528).

       The ALJ’s assessment of Dr. Jain’s opinion is identical to the assessment

 that he provided in his April 25, 2014 decision. (See Tr. 30-31). The undersigned

 reviewed the ALJ’s 2014 assessment of Dr. Jain’s opinion on appeal and

 concluded that the ALJ failed to give the requisite “good reasons” when he

 discounted it. (Tr. 676). The undersigned reasoned, in relevant part:

              Although the ALJ made an effort to review Dr. Jain’s
              treatment records, the undersigned concludes that the
              ALJ did not offer the necessary illumination as to why he
              discounted his opinion. . . .The ALJ’s stated reasons for
              giving Dr. Jain’s opinions little weight are as follows: (1)
              Dr. Jain’s opinion was not supported by the objective

                                           13
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20       PageID.2673      Page 14 of 28




             evidence of record, (2) plaintiff continued to smoke
             despite Dr. Jain’s advice to quit, and (3) plaintiff did not
             require any further emergency room visits or
             hospitalizations following her April 2013 hospitalization
             for acute respiratory distress and pneumonia. The ALJ
             does not create a logical bridge between the evidence and
             these conclusions. While the ALJ discusses Dr. Jain’s
             treatment records, he does not explain how his opinions
             are unsupported by the record. Moreover, the
             undersigned does not understand how plaintiff’s failure
             to quit smoking undermines Dr. Jain’s opinions. While
             this might certainly be a factor to be considered in the
             assessment of plaintiff’s credibility, neither the ALJ nor
             the Commissioner explain how this fact suggests that Dr.
             Jain’s opinions are not supported. Finally, while plaintiff
             did not require any further emergency treatment, again, it
             is not apparent why this fact undermines Dr. Jain’s
             opinions. Even if Dr. Jain’s opinion was not entitled to
             controlling weight, it was entitled to deference in view of
             the longitudinal medical record. Accordingly, proper
             evaluation of Dr. Jain’s opinion necessitates remand.

 (Tr. 678-79).

       The arguments that the Commissioner advances in the instant motion do not

 cure the deficiencies of the ALJ’s assessment of Dr. Jain’s opinion. For instance,

 while it is important to read an ALJ’s assessment of a physician’s opinion together

 with the ALJ’s decision as a whole as the Commissioner asserts, (ECF No. 23,

 PageID.2604 (quoting Vitale v. Comm’r of Soc. Sec., No. 16-12654, 2017 WL

 4296608, at *2 (E.D. Mich. Sept. 28, 2017))), this is not a case where doing so

 cures the deficiency, as the ALJ’s discussion of the medical evidence contains

 points that favor the positions of both Cortes and the Commissioner. The


                                          14
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20          PageID.2674     Page 15 of 28




 Commissioner also argues that the ALJ reasonably discounted Dr. Jain’s opinion in

 light of the lack of hospitalizations or emergency room treatment and the fact that

 Cortes continued to smoke. As the undersigned previously reasoned, and as the

 case law cited by the Commissioner indicates, the lack of hospital treatment and

 Cortes’s continued smoking might certainly be factors to be considered in the

 assessment of Cortes’s subjective complaints, but neither the ALJ nor the

 Commissioner explain how these facts suggest that Dr. Jain’s opinion is not

 supported. Accordingly, a remand for proper evaluation of Dr. Jain’s opinion is in

 order.

          The ALJ’s assessment of the opinion of Cortes’s treating physician, Dr.

 Jessica Sharon, DO, suffers from the same fatal flaw. The ALJ summarized and

 assessed Dr. Sharon’s November 6, 2013 opinion as follows:

                Dr. Jessica Sharon opined on November 6, 2013, that the
                claimant has bipolar disorder, panic disorder,
                posttraumatic stress disorder, and chronic low back pain
                that limits her to being off task 25 percent or more of the
                workday and incapable of even “low stress” jobs. She
                further limited the claimant to sitting no more than 30
                minutes at a time, standing no more than 10-15 minutes
                at a time and walking less than a city block. Dr. Sharon
                indicated that the claimant could sit up to six hours in a
                workday and stand/walk less than two hours. She
                indicated that the claimant would likely need
                unscheduled breaks of 5-10 minutes once an hour. She
                opined that the claimant could lift up to 10 pounds
                occasionally and rarely up to 20 pounds. Dr. Sharon
                opined that the claimant could never twist, stoop, squat,
                or climb ladders, and could rarely climb stairs. She also

                                            15
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20        PageID.2675    Page 16 of 28




              indicated that the claimant would likely miss four or
              more days per month. (Exhibit 7F). The opinion of Dr.
              Sharon is given little weight. She admits in the
              completed form that she has only treated the claimant on
              two occasions. Treatment notes reflect that the claimant
              first treated with Dr. Sharon on September 11, 2013. At
              that time, she reported stable moods with her current
              medication regimen. She requested Xanax to help with
              sleep and panic attacks. Dr. Sharon prescribed the
              claimant Xanax as requested, adding only five extra pills
              to account for the panic attacks she was reportedly
              having a few times a month. Dr. Sharon did not treat the
              claimant for her low back pain and instead noted that she
              was in treatment with pain management (Exhibit 10F).
              Additionally, with respect to the portion of Dr. Sharon’s
              opinion regarding mental health limitations, the
              undersigned notes that she is a family practitioner and
              such opinions are outside her field of specialty. Notably,
              Dr. Sharon testified at the hearing that she had recently
              referred the claimant to a psychiatrist for management of
              her mental health impairments. As such, with respect to
              the claimant’s mental health impairments and resulting
              limitations, greater weight has been given to the opinions
              of reviewing and non-examining psychological experts as
              described in this decision.

 (Tr. 528-29).

       The ALJ’s assessment of Dr. Sharon’s opinion is identical to the assessment

 that he provided in his April 25, 2014 decision, except for the last portion

 regarding Dr. Sharon’s opinion on Cortes’s mental health limitations. (See Tr. 31).

 The undersigned reviewed the ALJ’s April 25, 2014 assessment of Dr. Sharon’s

 opinion on appeal and concluded that the ALJ did not provide sufficiently good

 reasons for giving it little weight. (Tr. 680). The undersigned reasoned:


                                           16
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20                 PageID.2676       Page 17 of 28




                Notably, plaintiff was seen in Dr. Sharon’s office on
                more than two occasions before her opinion was issued.
                She also received treatment by a nurse practitioner in Dr.
                Sharon’s office, Kristi Ramirez, on April 11, 2013,
                February 21, 2013, and January 24, 2013. (Dkt. 13-7, Pg
                ID 550-555).[3] The conclusion that plaintiff had “stable
                moods” with her current medication regimen does little
                to illuminate the bases for the ALJ’s decision to give this
                opinion little weight. The addition of more Xanax for
                panic attacks suggests a worsening of symptoms, but the
                ALJ seems to suggest that plaintiff’s symptoms had not
                sufficiently worsened. It is not clear how or why this
                undermines Dr. Sharon’s opinion. Again, as with Dr.
                Jain, even if Dr. Sharon’s opinion was not entitled to
                controlling weight, it was entitled to deference in view of
                the longitudinal medical record. Accordingly, proper
                evaluation of Dr. Sharon’s opinion necessitates remand.

 (Tr. 680-81).

        In his brief in support of his Motion for Summary Judgment, the

 Commissioner argues that Dr. Sharon was not a “treating source” at the time she

 issued her November 2013 opinion and responds to Cortes’s arguments regarding

 the ALJ’s assessment thereof. However, as seen above, the undersigned

 previously disposed of the Commissioner’s argument that Dr. Sharon was not a

 “treating source,” and none of the other arguments advanced by the Commissioner



        3
           Nurse practitioners are not acceptable medical sources and thus their “opinions” are not
 entitled to controlling weight. SSR 06-03p. Opinions from “other sources” may be considered in
 determining the severity of a plaintiff’s impairment and how it affects his or ability to work, but
 they are not entitled to the deference afforded to treating source opinions. 20 C.F.R.
 § 404.1513(d); see Smith-Johnson v. Comm’r of Soc. Sec., 579 Fed.Appx. 426, 435 (6th Cir.
 2014). The undersigned fails to see how this limitation on the “opinions” of a nurse practitioner
 affect the longitude of treatment by a treating physician such as Dr. Sharon.

                                                 17
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20        PageID.2677     Page 18 of 28




 address the deficiencies of the ALJ’s assessment that the undersigned previously

 identified.

       With regard to the ALJ’s new assessment of the mental health portion of Dr.

 Sharon’s opinion, Cortes argues that it is clear that Dr. Sharon was treating her

 mental impairments. She also cites cases recognizing that primary care physicians

 treat mental disorders and another case finding that a physician’s lack of mental-

 health specialization does not disqualify him from opining on a claimant’s mental

 status. (ECF No. 19, PageID.2575 (citing Sprague v. Bowen, 812 F.2d 1226, 1232

 (9th Cir. 1987); Khaleck v. Astrue, No. CIV S-09-1726 DAD, 2010 WL 3943546,

 at *5 (E.D. Cal. Oct. 7, 2010); Wert v. Comm’r of Soc. Sec., 166 F. Supp. 3d 935,

 946 (S.D. Ohio 2016))). The Commissioner counters that the Regulations, 20

 C.F.R. §§ 404.1527(c)(5) and 416.927(c)(5), expressly require an ALJ to consider

 a treating physician’s specialization in assessing his opinion. The Commissioner

 also cites a case from this District, in which the court found that it was appropriate

 for the ALJ to discount the treating physician’s opinion on a claimant’s mental

 impairment on the basis that it was outside the physician’s specialty. (ECF No. 23,

 PageID.2610 (citing Chicora v. Comm’r of Soc. Sec., No. 2:15-cv-12690, 2016

 WL 4746223, at *10 (E.D. Mich. Aug. 8, 2016), report and recommendation

 adopted, No. 15-cv-12690, 2016 WL 4729661 (E.D. Mich. Sept. 12, 2016))).




                                           18
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20         PageID.2678    Page 19 of 28




       In this case, the ALJ’s decision to discount Dr. Sharon’s opinion on Cortes’s

 mental health limitations is not well-taken. Dr. Sharon’s lack of specialization in

 mental health is indeed a valid consideration under the Regulations. Without

 further explanation, however, the ALJ gives greater weight to the opinions of the

 “reviewing and non-examining psychological experts as described in this

 decision.” (Tr. 529).

       The opinions to which it appears the ALJ gave greater weight are those of

 Jeffrey N. Andert, Ph.D., Julia A. Czarnecki, MA, LLP, and Nick Boneff, Ph.D.,

 LP. (See Tr. 533). On March 26, 2016, Ms. Czarnecki and Dr. Boneff examined

 Cortes and determined that “[a]t the time of this exam she is not evidencing any

 psychiatric problems that would prevent her from engaging in work-related

 activities, following 2 or 3 step directions, or appropriately interacting with

 others.” (Tr. 1624-26). This opinion explicitly relates to Cortes’s condition on

 March 26, 2016, and provides no clarity on Cortes’s mental health limitations

 spanning June 1, 2011 to September 22, 2015, the alleged disability period relevant

 in this matter.

       Dr. Andert, an impartial medical expert, reviewed Cortes’s medical record

 and testified at the March 20, 2018 administrative hearing. His testimony indicates

 that he reviewed Cortes’s longitudinal medical record and that his opinion relates

 to Cortes’s condition over the entire alleged period of disability, including the


                                           19
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20        PageID.2679     Page 20 of 28




 period relevant here. (Tr. 597-602). Thus, Dr. Andert’s opinion does not suffer

 from the same temporal deficiency as Ms. Czarnecki and Dr. Boneff’s opinion.

 The ALJ correctly recognized that it is possible to give greater weight to a non-

 examining physician’s opinion than a treating physician’s opinion after the

 consideration of multiple factors like the supportability of the opinion, the

 opinion’s consistency with the record evidence, and the degree of specialization

 involved. (Tr. 533). Lacking here, however, is any meaningful discussion of the

 supportability or consistency of either Dr. Sharon’s or Dr. Andert’s opinions from

 the ALJ. Accordingly, for this and the reasons previously given, remand for a

 proper evaluation of Dr. Sharon’s November 6, 2013 opinion is warranted.

              2.     Cortes’s Panic Attacks

       Cortes also argues that the ALJ failed to articulate why he rejected her

 testimony and the record evidence regarding her panic attacks. (ECF No. 19,

 PageID.2577-78). In making this argument, Cortes cites records from her

 treatment with Drs. Sharon and Arun Gupta, M.D., Dr. Sharon’s hearing testimony

 that she assigned certain functional limitations to Cortes because of her panic

 attacks, a letter written by her husband that discusses her panic attacks, and Dr.

 Andert’s testimony regarding her panic attacks. (ECF No. 19, PageID.2577-78

 (citing Tr. 442-49, 495, 591, 594, 600-01, 1087)). The Commissioner points out

 that the ALJ did discuss much of this and other evidence regarding Cortes’s panic


                                           20
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20        PageID.2680    Page 21 of 28




 attacks in his decision. The Commissioner also argues that the ALJ relied on the

 opinions issued by Dr. Boneff, Ms. Czarnecki, and Dr. Andert, all of which

 indicated that Cortes was not disabled from a mental health perspective. (ECF No.

 23, PageID.2619-2620). Both parties are correct in certain respects. Here, the ALJ

 discussed testimony and mental health records related to Cortes’s panic attacks, but

 he did not explicitly provide a basis for rejecting the evidence favorable to Cortes

 in this regard. Instead, he discounted and accorded little weight to Dr. Sharon’s

 opinion and accorded great weight to Dr. Andert’s opinion. Drs. Sharon and

 Andert both considered Cortes’s panic attacks and reached very different

 conclusions regarding Cortes’s functional limitations resulting from the attacks.

 As discussed above, the ALJ’s reasoning for crediting Dr. Andert’s opinion over

 Dr. Sharon’s opinion is deficient. On remand, the Court expects that a proper

 evaluation of Dr. Sharon’s opinion will in turn illuminate the ALJ’s evaluation of

 Cortes’s panic attacks.

              3.    Cortes’s Subjective Complaints

       Cortes contends that the ALJ’s analysis of her subjective complaints is

 flawed. (ECF No. 19, PageID.2581-84). Specifically, Cortes argues that the ALJ

 improperly discounted her testimony regarding her panic attacks, limited daily

 activities, fear of leaving the house, and need for naps due to a lack of oxygen.

 She also argues that the ALJ’s analysis contains only boilerplate language and does


                                          21
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20      PageID.2681    Page 22 of 28




 not address any of the factors enumerated in 20 C.F.R. § 404.1529(c) and Social

 Security Ruling (“SSR”) 16-3p. Cortes then cites a slew of record evidence in

 support of her complaints. According to Cortes, the ALJ “fail[ed] to provide an

 accurate and logical bridge between the evidence and the result.” (ECF No. 19,

 PageID.2584 (quoting Gross v. Comm’r of Soc. Sec., 247 F. Supp. 3d 824, 829

 (E.D. Mich. 2017))).

       The Commissioner counters that the ALJ’s evaluation of Cortes’s subjective

 complaints is supported by substantial evidence. The Commissioner argues that

 the ALJ relied on the opinions of the examining and non-examining physicians and

 asserts that the ALJ considered much of the evidence advanced by Cortes.

 According to the Commissioner, “the ‘logical bridge’ requirement means that the

 ALJ must provide some analysis of the evidence – as the ALJ did here – rather

 than simply giving a cursory summary.” (ECF No. 23, PageID.2616-2622 (citing

 cases)).

       “A claimant’s testimony may be discounted if it is contradicted by the

 medical reports and other evidence in the record.” Harley v. Comm’r of Soc. Sec.,

 485 F. App’x 802, 804 (6th Cir. 2012); 20 C.F.R. § 404.1529(c). In assessing a

 claimant’s subjective symptoms, the rulings and regulations direct an ALJ to focus

 on the consistency of the complaints with the other evidence in the record.

 Barncord v. Comm’r of Soc. Sec., No. 2:16-cv-389, 2017 WL 2821705, at *8 (S.D.


                                          22
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20         PageID.2682     Page 23 of 28




 Ohio June 30, 2017). “SSR 16-3p instructs ALJs in accordance with the applicable

 regulations to consider all of the evidence in the record in evaluating the intensity

 and persistence of symptoms after finding the claimant has a medically

 determinable impairment.” Coffey v. Comm’r of Soc. Sec., No. 1:16-cv-222-SKL,

 2017 WL 3528952, at *8 n.4 (E.D. Tenn. Aug. 16, 2017). As to a claimant’s

 subjective symptoms, the regulations require an ALJ to consider several factors,

 including: (1) daily activities; (2) location, duration, frequency, and intensity of

 pain or other symptoms; (3) precipitating and aggravating factors; (4) the type,

 dosage, effectiveness, and side effects of any medication taken; (5) treatment, other

 than medication, to relieve pain or other symptoms; (6) any measures used to

 relieve pain or other symptoms; and (7) other factors concerning functional

 limitations and restrictions due to pain or other symptoms. 20 C.F.R.

 § 404.1529(c)(3); SSR 16-3p, 2016 WL 1119029, at *7 (S.S.A. Mar. 16, 2016)

 (“In addition to using all of the evidence to evaluate the intensity, persistence, and

 limiting effects of an individual’s symptoms, we will also use the factors set forth

 in 20 CFR 404.1529(c)(3).”).

       Cortes’s subjective complaints will necessarily have to be re-assessed in full

 after a proper evaluation of Dr. Jain’s and Dr. Sharon’s opinions. However, the

 Court finds that like the ALJ’s assessment of the opinion evidence, clarity and

 articulation is also lacking in the ALJ’s assessment of Cortes’s subjective


                                            23
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20        PageID.2683     Page 24 of 28




 complaints. In his decision, the ALJ stated that after careful consideration of the

 evidence, he found that Cortes’s statements regarding the intensity, persistence,

 and limiting effects of her symptoms were not fully supported prior to September

 23, 2015. He then recited portions of the hearing testimony and record evidence,

 weighed the opinion evidence, and concluded:

              In sum, the residual functional capacity is supported by
              the totality of the evidence, including the claimant’s
              treatment history, her medication use, the effectiveness of
              her treatment, and her activities of daily living prior to
              September 23, 2015. Although the evidence establishes
              underlying medical conditions capable of producing
              some limitations, the substantial evidence of record does
              not confirm disabling limitations arising from these
              impairments, nor does it support a conclusion that the
              objectively determined medical conditions are of such
              severity that they could reasonably be expected to give
              rise to disabling limitations prior to September 23, 2015.
              In reaching this conclusion, the undersigned took into
              consideration the entirety of the medical record, the
              opinion evidence, and the statements of the claimant at
              [the] hearing and found in disability and functions
              reports. . . .

 (Tr. 524-30).

       While the ALJ did recite evidence regarding Cortes’s symptoms and the

 medications and treatments she used to manage or relieve those symptoms, missing

 from the ALJ’s decision is any synthesis or analysis of that evidence or Cortes’s

 activities of daily living that enables the Court to meaningfully review the ALJ’s

 cursory determination that Cortes’s subjective complaints were not fully supported.


                                          24
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20         PageID.2684    Page 25 of 28




 “An ALJ ... must articulate, at some minimum level, his analysis of the evidence to

 allow the appellate court to trace the path of his reasoning.” Meyer v. Comm’r of

 Soc. Sec., No. 10-cv-12963, 2011 WL 3440152, at *9 (E.D. Mich. Jun. 9, 2011)

 (quoting Lowery v. Comm’r of Soc. Sec., 55 F. Appx. 333, 339 (6th Cir. 2003)). A

 court “may not uphold an ALJ’s decision, even if there is enough evidence in the

 record to support it, if the decision fails to provide an accurate and logical bridge

 between the evidence and the result.” Id. (citations and internal quotation marks

 omitted). The ALJ must build that bridge on remand.

              4.     Cortes’s Other Arguments

       Cortes’s remaining arguments regarding the ALJ’s assessment of her RFC

 and step-five determination will likely be resolved on remand. In this light, and in

 the interest of judicial economy, the Court will briefly address a couple of those

 arguments.

       First, Cortes argues that the ALJ erred by affording great weight to Dr.

 Andert’s opinion but failing to include one of the limitations assessed by Dr.

 Andert in the RFC. (ECF No. 19, PageID.2584-85). Specifically, Dr. Andert

 opined that Cortes would be limited to working with small groups of coworkers –

 probably no more than six (Tr. 599), and the ALJ limited Cortes to only occasional

 interaction with coworkers (Tr. 525). Cortes’s argument in this regard is

 unavailing, as an ALJ is not required to adopt all of a non-examining source’s


                                           25
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20        PageID.2685    Page 26 of 28




 findings, even if the ALJ gives the opinion great weight. See Smith v. Comm’r of

 Soc. Sec., Case No. 5:11 CV 2104, 2013 WL 1150133, at *11 (N.D. Ohio Mar. 19,

 2013) (“Simply put, there is no legal requirement for an ALJ to explain each

 limitation or restriction he adopts or, conversely, does not adopt from a non-

 examining physician’s opinion, even when it is given significant weight.”). Cortes

 relies on SSR 96-8p, which provides that “[i]f the RFC assessment conflicts with

 an opinion from a medical source, the adjudicator must explain why the opinion

 was not adopted.” (ECF No. 19, PageID.2585, ECF No. 26 (citing SSR 96-8p,

 1996 WL 374184, at *7 (S.S.A. July 2, 1996))). In this instance, the Court does

 not find that the minimal difference in coworker limitations assessed by Dr. Andert

 and the ALJ creates the kind of conflict that, standing alone, warrants remand.

 However, to the extent that the ALJ continues to assign significant weight to Dr.

 Andert’s opinion on remand but does not include Dr. Andert’s coworker limitation

 in the RFC, the ALJ should include an explanation in his decision.

       Finally, Cortes argues that the ALJ erred at step five of the sequential

 evaluation process because the surveillance system monitor job identified by the

 ALJ as one that Cortes could perform requires constant attention, but the ALJ

 found that Cortes had moderate limitations in maintaining concentration,

 persistence, or pace, and the vocational expert explained that such a job would not

 allow for off-task behavior. Cortes argues that the inspector job is therefore the


                                          26
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20        PageID.2686    Page 27 of 28




 only job remaining that she could perform, and the vocational expert testified that

 there are not a significant number of inspector jobs. (ECF No. 19, PageID.2585-

 2586). Here, however, the RFC assessed by the ALJ, as it currently stands,

 accounts for Cortes’s limitations in concentration, persistence, or pace by limiting

 her to simple, routine, and repetitive tasks free of any fast-paced production

 requirements, and it does not include a limitation for off-task behavior. The ALJ

 included all of the RFC’s limitations in his hypothetical to the vocational expert,

 and the vocational expert testified that an individual with Cortes’s RFC could

 perform the surveillance system monitor job, of which there are 17,000 in the

 national economy. (Tr. 603-04). This is more than sufficient for the

 Commissioner to carry his limited burden at step five. See Taskila v. Comm’r of

 Soc. Sec., 819 F.3d 902, 905 (6th Cir. 2016) (holding that 6,000 jobs in the national

 economy was sufficient to sustain the Commissioner’s burden). Accordingly,

 there is no error at step five.

 IV.    CONCLUSION

        For the reasons set forth above, the Court GRANTS plaintiff’s motion for

 summary judgment, DENIES defendant’s motion for summary judgment, and

 REMANDS the case to the Commissioner pursuant to Sentence Four for a proper

 evaluation of the opinion evidence and Cortes’s subjective complaints and for

 further analysis and proceedings consistent with this Opinion.


                                          27
Case 4:18-cv-13347-SDD-APP ECF No. 30 filed 05/29/20   PageID.2687    Page 28 of 28




       IT IS SO ORDERED.

 Date: May 29, 2020                    s/Stephanie Dawkins Davis
                                       Stephanie Dawkins Davis
                                       United States District Judge




                                      28
